DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0007], line 3, the semicolon should be deleted.  In the last line of paragraph [0025], “119” should read --111.--.  In paragraph [0034], line 2, “Nest” should read --Next--.  
Appropriate correction is required.
The drawings are objected to because the quality of the drawings renders what numeral 164 in fig. 3 is directed to unclear (see paragraph [0026], line 3).  In fig. 6, it is unclear in what sense the lead line for numeral 132 is directed to a housing (see paragraph [0028], line 6).  In fig. 6, it is unclear in what sense the lead line for numeral 170 is directed to a shoe (see paragraph [0029], line 1).  In fig. 8, it is unclear in what sense the lead line for numeral 172 is directed to a side (see paragraph [0029], line 2).  In figs. 8 and 9, it is unclear what springs 137 are being referred to (see paragraph [0029], line 11).  Applicant is required to closely review the drawings to ensure that the proper reference numerals and lead lines are accurate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Claims 2, 4, 6, 11, 12, 14, 16 and 20 are objected to because of the following informalities:  Throughout claims 2, 4, 12 and 20, “complimentary” should read --complementary--.  In claim 4, line 11, “crank members” should read --crank member--.  In claim 6, line 9, “shoes members” should read --shoes-- for consistency with claim 6, line 4.  In claim 11, line 5, “sideably” should read --slidably--.  In claim 14, line 12, “crank members” should read --crank member--.   In claim 16, line 2, it appears that the first occurrence of “of” should be deleted.  In claim 16, line 9, “shoes members” should read --shoes--.  In the penultimate line of claim 20, “support arm” should read --support member--.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 11-12 and 13, it is unclear what structure is being claimed to engage the electronic device and to disengage the electronic device.  In claim 14, line 12-13 and 14, it is unclear what structure is being claimed to engage the electronic device and to disengage the electronic device.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin 2017/0188724.
Re claim 1, it is first noted that an electronic device is not being positively claimed.  Lin teaches a security apparatus capable of retaining an electronic device, including a housing 11, 12 including a base 12, a plurality of arms 23, 23, 24, 24, mounted to the base to hold the electronic device, a locking mechanism 221, 222 movable between a locked position which engages and holds the arms in their device locked position, and an unlocked position which moves the arms to release the electronic device, wherein the locking mechanism is accessible to a side of the housing which is inaccessible to a customer in figs. 2 and 6.  In addition, it is noted that the last two lines of claim 1 are regarded as a structurally unsupported functional limitation of no patentable significance.  These two lines do not claim ant structure.  Further, a customer is capable of moving to a position on either side of the locking mechanism.
Re claim 3, the base 12 includes channels 13, 13, and the arms 23, 23, 24, 24 include a support 231, 231, 241, 241 slidably engaging the channels and a holder 232, 232, 242, 242.
.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al 8,464,563.
Re claim 1, it is first noted that an electronic device is not being positively claimed.  Perez teaches a security apparatus capable of retaining an electronic device 12 (column 4, lines 27-28), including a housing including a base 20, a plurality of arms 16, 18 mounted to the base to hold the electronic device, a locking mechanism 44, 46 movable between a locked position which engages and holds the arms in their device locked position, and an unlocked position which releases the arms to release the electronic device, wherein the locking mechanism is accessible to a side of the housing which may be inaccessible to a customer in figs. 3 and 4.  In addition, it is noted that the last two lines of claim 1 are regarded as a structurally unsupported functional limitation of no patentable significance.  These two lines do not claim ant structure.  Further, a customer is capable of moving to a position on either side of the locking mechanism.

Re claim 3, the base includes at least one channel (see the channel of the base 20 which engages the arm 16 at the top and bottom positions of fig. 7), and another channel 38, 42 for the arm 18. The channels receive an elongate support which slidably engages the channel.   Each arm includes an upstanding holder to engage the electronic device as seen in fig. 3.
Re claim 11, it is first noted that an electronic device is not being positively claimed.  Perez teaches a security apparatus capable of retaining an electronic device 12 (column 4, lines 27-28), including a housing including a base 20, a plurality of arms 16, 18 mounted to the base to hold the electronic device, a displacement mechanism 44, 46 movable between a locked position which engages and holds the arms in their device locked position, and an unlocked position which releases the arms to release the electronic device, wherein the displacement mechanism is accessible to a side of the housing which may be inaccessible to a customer in figs. 3 and 4.  In addition, it is noted that the last two lines of claim 1 are regarded as a structurally unsupported functional limitation of no patentable significance.  These two lines do not claim ant structure.  Further, a customer is capable of moving to a position on either side of the locking mechanism.
Re claim 12, the arms include a surface feature (teeth), and the base includes a complementary surface feature (teeth), wherein the locking mechanism causes the teeth of the base and the arms to engage in the locked position, and to disengage in the unlocked position.
Re claim 13, the base includes at least one channel (see the channel of the base 20 which engages the arm 16 at the top and bottom positions of fig. 7), and another channel 38, 42 for the arm 18. The channels receive an elongate support which slidably engages the channel.   Each arm includes an upstanding holder to engage the electronic device as seen in fig. 3.
20 is allowed.
Provided the above rejections under 35 USC 112 second paragraph are overcome, claims 4-10 and 14-19 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen 2014/0263931 teaches a locking mechanism 81 engaging teeth of a holding arm.  Funk et al 8,833,716 teaches a locking mechanism 901 for engaging teeth 902.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        October 6, 2021